IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,         : No. 703 MAL 2019
                                      :
                   Respondent         :
                                      : Petition for Allowance of Appeal
                                      : from the Order of the Superior Court
             v.                       :
                                      :
                                      :
ANGEL MARTINEZ,                       :
                                      :
                   Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,         : No. 704 MAL 2019
                                      :
                   Respondent         :
                                      : Petition for Allowance of Appeal
                                      : from the Order of the Superior Court
             v.                       :
                                      :
                                      :
ANGEL MARTINEZ,                       :
                                      :
                   Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,         : No. 705 MAL 2019
                                      :
                   Respondent         :
                                      : Petition for Allowance of Appeal
                                      : from the Order of the Superior Court
             v.                       :
                                      :
                                      :
ANGEL MARTINEZ,                       :
                                      :
                   Petitioner         :


                                 ORDER



PER CURIAM
     AND NOW, this 28th day of April, 2020, the Petition for Allowance of Appeal is

DENIED.




              [703 MAL 2019, 704 MAL 2019 and 705 MAL 2019] - 2